DETAILED ACTION
Claim(s) 1-20 as filed 1/28/2022 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  “wherein a opening” (line 3 of the claim) should be “wherein an opening”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “overlying the second receiver” (line 3 of the claim) should be “overlies the second receiver”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “at least one of the set of receivers comprises a cavity configured to contain the set of lockout screws”.  This limitation appears to recite that a cavity of a receiver is configured to contain the set of lockout screws.  However, applicant’s receivers each have a cavity configured to contain a single screw.  Therefore, it is unclear what is required by this limitation.
Claim 13 further recites “wherein the set of lockout screws are located within one of the plurality of openings in the locked position”.  This limitation appears to recite that the set of screws are located within a single opening.  However, applicant’s screws are provided such that one screw is located within one of the openings.  Therefore, it is unclear what is required by this limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 17, 18, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 4, 5, 6, 7, 8, 9, 15, 3, 21, 16, 16, 16, and 19 of copending Application No. 17/018,576 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the features of the claim of the instant application, including a valve body, valve element, actuator, lockout mechanism including a screw, and a receiver including the screw.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan (JP 57-67175; cited by applicant with machine translation).
Regarding Claim 1, Japan discloses a valve assembly, comprising: a valve body 1 having an inlet port, an outlet port, and a flow passage therebetween (the inlet port, outlet port and flow passage are not shown, however Japan discloses on page 2, lines 6-8 of the machine translation that the valve rod 2 rotates a valve body not shown to open or close a flow path; such a flow path inherently includes an inlet port and an outlet port); a valve element (valve body not shown as described above) movably disposed within a valve body flow passage (via rod 2); an actuator (handle 4) operably coupled to the valve element (via rod 2), the actuator operable between a first position and a second position (e.g. the valve closed and valve opened positions, which may be 90 or 180 degrees apart as described in para. 0002 of the machine translation), to move the valve element between an opened position and a closed position, respectively (as described above); a lockout mechanism, comprising a lockout screw 6a, the lockout screw adapted to maintain the actuator in one of the first position and the second position (as shown in the variety of embodiments, such as Figure 7 in which screw 6a engages opening 8 of handle 4 to maintain the actuator in the position shown); and a receiver (female threaded receiver 5) including the lockout screw (as shown in the different embodiments, including Figures 2-12).
Regarding Claim 2, Japan further discloses the lockout screw 6a has a longitudinal axis (in the vertical direction shown in Figure 4; in the horizontal direction in Figure 7) and is movable along the longitudinal axis to a locked position maintaining the actuator in one of the first position and the second position (i.e. in an upward position in Figure 4), and an unlocked position allowing the actuator to move (i.e. in a downward position as shown by the screw 6a on the left in Figure 4).
Regarding Claim 3, Japan further discloses the actuator includes a protrusion (the central portion of 4 is seen to define an axial protrusion relative to the thinner peripheral portion of 4 as shown in Figure 4) including an opening (including 7 and 8), the opening of the protrusion overlying the receiver 5 when the actuator is in one of the first position and the second position (as shown in Figure 4).
Regarding Claim 4, Japan further discloses the actuator 4 can be locked into one of the first position and the second position by receiving the lockout screw 6a in the opening 7/8 (as shown in Figure 4).
Regarding Claim 5, Japan further discloses a first set of threads are disposed on the lockout screw 6a (the screw is disclosed as a “set screw”) and a second set of threads are located on the receiver 5, the second set of threads configured to mate with the first set of threads (as shown in Figure 4).
Regarding Claim 9, Japan further discloses the lockout screw 6a is moveable between an unlocked position (i.e. the downward position of screw 6a shown by the screw 6a on the left in Figure 4) out of engagement with the actuator 4 and a locked position (i.e. an upward position of screw 6a shown by the screw 6a on the right in Figure 4) engaging the actuator 4.
Regarding Claim 11, Japan further discloses the lockout screw 6a is a first lockout screw 6a and the receiver 5 is a first receiver, the lockout mechanism comprising a second lockout screw (second screw 6a on the left side as shown in Figure 4) and a second receiver (second female threaded portion 5 on the left side as shown in Figure 4), wherein an opening (including 7 and 8) of a protrusion (the central portion of 4 is seen to define an axial protrusion relative to the thinner peripheral portion of 4 as shown in Figure 4) overlying the second receiver when the actuator is in one of the first position and the second position (i.e. when the handle is rotated such that opening 7/8 overlies the receiver on the left side of Figure 4).
Regarding Claim 12, Japan discloses a valve assembly, comprising: a valve body 1 having an inlet port, an outlet port, and a flow passage therebetween (the inlet port, outlet port and flow passage are not shown, however Japan discloses on page 2, lines 6-8 of the machine translation that the valve rod 2 rotates a valve body not shown to open or close a flow path; such a flow path inherently includes an inlet port and an outlet port); a valve element (valve body not shown as described above) movably disposed within a valve body flow passage (via rod 2); an actuator (handle 4) operably coupled to the valve element (via rod 2), the actuator operable between a first position and a second position (e.g. the valve closed and valve opened positions, which may be 90 or 180 degrees apart as described in para. 0002 of the machine translation), to move the valve element between an opened position and a closed position, respectively (as described above); a lockout mechanism, comprising a set of lockout screws (plurality of screws 6a as shown in Figure 11), the set of lockout screws adapted to maintain the actuator in a desired position including the first position or the second position (as determined by which of the screws 6a engages opening 7, 8 of the cover), and a set of receivers (plurality of threaded receivers 5) with each of the set of receivers 5 including one of the set of lockout screws 6a, further comprising a cover (the “valve stem holder” 3 as shown in Figure 11 is seen to be readable as a cover at least because it covers the upper surface of 1) comprising a plurality of openings (7, 8).
Regarding Claim 13, Japan further discloses at least one of the set of receivers 5 comprises a cavity configured to contain the set of lockout screws (as best understood as described above; each receiver 5 includes a cavity to contain a lockout screw 6a in the same manner as achieved by applicant) and the set of lockout screws 6a is moveable between an unlocked position out of engagement with the cover 3 (i.e. screwed inwardly as shown by the screw 6a on the left of Figure 11) and a locked position engaging the cover 3 (as shown by the screw on the right of Figure 11), wherein the set of lockout screws 6a are located within one of the plurality of openings in the locked position (as best understood as described above, one of the screws 6a is provided within one of the openings of the cover 3 to lock the actuator).
Regarding Claim 15, Japan further discloses a first set of threads are disposed on the set of lockout screws 6a (the screws are disclosed as “set screws”) and a second set of threads are located within at least one of the set of receivers 5, the second set of threads configured to mate with the first set of threads (as shown in Figure 11).
Regarding Claim 17, Japan discloses (Figures 4 and 5 especially) an assembly for use with a valve assembly having a valve element disposed within a valve body flow passage (passage through valve body 1; the valve element coupled to rod 2 as described above), the assembly comprising: an actuator (handle 4) operably coupled to the valve element (via rod 2), the actuator operable between a first position and a second position (e.g. valve closed and valve opened positions, which may be 90 or 180 degrees apart as described in para. 0002 of the machine translation), to move the valve element between an opened position and a closed position, respectively (as described above); a housing 1 provided with one of the actuator or the valve assembly; a lockout mechanism, comprising a lockout screw 6a, the lockout screw adapted to maintain the actuator in one of the first position and the second position (6a maintains the position of the actuator 4 by engaging the recess 8 of the actuator as shown in Figure 4), and a receiver (recess 8 is readable on the recited receiver as it receives the screw as shown on the right in Figure 4) including the lockout screw (the lockout screw is provided within the receiver as shown in Figure 4), wherein the actuator can be locked into a desired position by engaging the lockout screw 6a in an opening 5 of the housing (the actuator is locked by engaging the screw in the recess 8 and the opening 5 as shown on the right in Figure 4).
Regarding Claim 18, Japan further discloses the lockout screw 6a has a longitudinal axis (in the vertical direction shown in Figure 4; in the horizontal direction in Figure 7) and is movable along the longitudinal axis to a locked position maintaining the actuator in one of the first position and the second position (i.e. in an upward position in Figure 4) and an unlocked position allowing the actuator to move (i.e. in a downward position as shown by the screw 6a on the left in Figure 4).
Regarding Claim 20, Japan further discloses the lockout screw 6a is moveable between an unlocked position (i.e. the downward position of screw 6a shown by the screw 6a on the left in Figure 4) out of engagement with the actuator 4 and a locked position (i.e. an upward position of screw 6a shown by the screw 6a on the right in Figure 4) engaging the actuator 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 11-13, 15, 17, 18, and 20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Japan (JP 57-67175) in view of Shafer (US Patent 5370148).
Regarding Claims 1-5, 9, 11-13, 15, 17, 18, and 20, Japan is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that Japan is not seen as inherently disclosing an inlet port, an outlet port, a flow passage, and a valve element as claimed, Shafer teaches a lockable valve and further teaches an inlet port 11, an outlet port 12, a flow passage (extending from 11 to 12 as shown in Figure 2), and a valve element 52 movably disposed within the valve body flow passage.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Japan to include an inlet, outlet, flow passage and movable valve element as taught by Shafer for the purpose of providing a well-known valve configuration to achieve flow control as desired by Japan.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Japan (JP 57-67175) or Japan (JP 57-67175) in view of Shafer (US Patent 5370148) as applied to claim 13 above, and further in view of Kriege (US Patent 2063442).
Regarding Claim 14, Japan does not disclose the cover includes three openings and the set of lockout screws is operable to move and be locked into an intermediate position between the first position and the second position and wherein the valve element is correspondingly moved to a partially-opened position when the set of lockout screws is in the intermediate position.
Kriege teaches a lockable valve and further teaches a cover 15 of a valve actuator includes three openings (many openings 17 as shown in Figure 2 especially) and the valve actuator is operable to move and be locked into an intermediate position between a first position (closed position) and a second position (open position) and wherein a valve element is correspondingly moved to a partially-opened position when the valve actuator is in the intermediate position (this is inherently achievable by aligning the different openings 17 with different openings 18 as shown in Figures 1-4).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Japan to include additional openings in the cover as taught by Kriege for the purpose of providing a greater number of positions at which the valve can be locked.
Allowable Subject Matter
Claims 6-8, 10, and 19 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action (or with a timely filed terminal disclaimer as described above) and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 10, it is noted that this claim invokes 35 USC 112(f) and is interpreted accordingly.  Paragraph 0055 sets forth the primary, secondary, and tertiary means as claimed.
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure. Bertrem et al. (US Patent 10234055) teaches a locking mechanism for a valve having a cover plate 10 with openings.  Abe (US Patent 7845367) teaches a valve locking device using a screw element 33.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753